NUMBER 13-17-00466-CV

                           COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG
___________________________________________________________

INTERNATIONAL BC GROUP
LLC, MINERVA CARRIZALES
HERNANDEZ, AND JORGE
ALBERTO BRIONES RODRIGUEZ,                                               Appellants,

                                          v.

LONE STAR NATIONAL BANK,                            Appellee.
____________________________________________________________

             On appeal from the 206th District Court
                   of Hidalgo County, Texas.
____________________________________________________________

                       MEMORANDUM OPINION
            Before Justices Benavides, Longoria and Hinojosa
               Memorandum Opinion by Justice Longoria

      Appellants, International BC Group LLC, Minerva Carrizales Hernandez, and

Jorge Alberto Briones Rodriguez, attempted to perfect an appeal from a judgment entered
by the 206th District Court of Hidalgo County, Texas, in cause number C-3623-16-D.

Judgment in this cause was signed on July 18, 2017. No motion for new trial was filed.

Pursuant to Texas Rule of Appellate Procedure 26.1, appellants’ notice of appeal was

due on August 17, 2017, but was not filed until August 18, 2017.

       A motion for extension of time is necessarily implied when an appellant, acting in

good faith, files a notice of appeal beyond the time allowed by rule 26.1, but within the

fifteen-day grace period provided by Rule 26.3 for filing a motion for extension of time.

See Verburgt v. Dorner, 959 S.W.2d 615, 617-18, 619 (1997) (construing the predecessor

to Rule 26). However, appellant must provide a reasonable explanation for the late filing:

it is not enough to simply file a notice of appeal. Id.; Woodard v. Higgins, 140 S.W.3d
462, 462 (Tex. App.BAmarillo 2004, no pet.); In re B.G., 104 S.W.3d 565, 567 (Tex.

App.BWaco 2002, no pet.).

       On August 21, 2017, the Clerk of this Court notified appellants of this defect so

that steps could be taken to correct the defect, if it could be done. Appellants were

advised that, if the defect was not corrected within ten days from the date of receipt of

this Court’s letter, the appeal would be dismissed. To date, no response has been

received from appellants providing a reasonable explanation for the late filing of the notice

of appeal.

       The Court, having examined and fully considered the documents on file,

appellants’ failure to timely perfect his appeal, and appellants’ failure to respond to this

Court’s notice, is of the opinion that the appeal should be dismissed for want of




                                             2
jurisdiction. Accordingly, the appeal is hereby DISMISSED FOR WANT OF

JURISDICTION. See TEX. R. APP. P. 42.3(a)(c).



                                                NORA L. LONGORIA
                                                Justice


Delivered and filed the
26th day of October, 2017.




                                       3